                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 ALEJANDRO MARTINEZ PEREZ and                     §
 CLAUDIA A. LOPEZ OROZCO,                         §
                                                  §
        Plaintiffs,                               §
                                                  §
 v.                                               §    Civil Action No. 3:20-CV-1389-L
                                                  §
 ALLSTATE VEHICLE AND                             §
 PROPERTY INSURANCE COMPANY                       §
 and STEPHEN MCKINNEY,                            §
                                                  §
        Defendants.                               §

                          MEMORANDUM OPINION AND ORDER

       Before the court is Plaintiffs’ Motion for Partial Summary Judgment (“Motion”) (Doc. 23),

filed March 15, 2021. Plaintiffs’ Motion and this action pertain to Allstate Vehicle and Property

Insurance Company’s (“Allstate” or “Defendant”) alleged wrongful denial of a claim by Alejandro

Martinez Perez and Claudia A. Lopez Orozco (“Plaintiffs”) to recover benefits under their Allstate

home insurance policy after a October 20, 2019 windstorm damaged their home in Richardson,

Texas. Plaintiffs’ Motion is limited to their claims against Allstate for breach of contract claim

and violations of the Texas Prompt Payment Act (“TPPA”). Allstate did not file a response to

Plaintiffs’ Motion. The time for doing so has passed, and Allstate did not request an extension of

time or move for a continuance pursuant to Federal Rule of Civil Procedure 56(d). In an earlier-

filed motion to modify the Scheduling Order to extend the deadline for completing discovery and

Allstate’s expert designation deadline, Allstate took the position that its requested extension would

not require a continuance of other deadlines and would not result in any delay in the proceedings

in this case. Accordingly, the court determines that Plaintiffs’ Motion is ripe, notwithstanding the


Memorandum Opinion and Order– Page 1
lack of a response by Allstate, * and, for the reasons herein explained, grants Plaintiffs’ Motion

with respect to their claims against Allstate for breach of contract and violations of the TPPA.

I.       Factual and Procedural Background

         Plaintiffs originally filed this action in state court on April 28, 2020, against Allstate and

Allstate adjuster Stephen McKinney (“Mr. McKinney”) (collectively, “Defendants”), asserting

claims for breach of a home insurance policy and alleged TPPA violations for failure to promptly

pay their wrongfully denied insurance claim. Plaintiffs also alleged that Defendants violated the

Texas Deceptive Practices Act (“DTPA”) by engaging in various bad faith practices in violation

of Chapter 541 of the Texas Insurance Code. Plaintiffs seek damages suffered as a result of

Defendants’ conduct, not to exceed $200,000, prejudgment and postjudgment interest, and

attorney’s fees. The action was removed to federal court by Allstate on May 29, 2020, based on

diversity jurisdiction. Plaintiffs moved for summary judgment on their contractual and TPPA

claims against Allstate on March 15, 2021, the deadline for filing dispositive motions.

         Plaintiffs explain in their Motion that, while Mr. McKinney was named as a Defendant, he

was never served with process and has not otherwise appeared in this action. With respect to their

Motion and request for summary judgment on their contractual and TPPA claims against Allstate,

Plaintiffs summarize the facts and supporting evidence as follows:

                 Plaintiffs are the named insureds and holders of House & Home Policy No.
         829967490 (“the Policy”), which was provided and underwritten by Defendant
         Allstate Vehicle and Property Insurance Company (“Defendant”). See Appendix,


*
  Allstate’s motion to extend the discovery and expert deadlines was denied by separate order. Although the parties
agreed to extend the discovery deadline to allow Plaintiffs to depose Allstate’s adjuster and corporate representative
after Allstate failed to go forward with an earlier agreed deposition date before expiration of the discovery deadline,
any agreement to extend the discovery deadline is subject to the court’s requirement that such agreements do not affect
the trial setting, dispositive motion deadline, or pretrial submission deadline. See Scheduling Order ¶ 7 (Doc. 7). Thus,
neither this discovery agreement nor Allstate’s motion to extend the discovery and expert designation deadlines
affected its deadline for responding to Plaintiffs’ Motion, and no extension to do so under Rule 56(d) was ever
requested by it.
Memorandum Opinion and Order– Page 2
       p. 7. Plaintiffs’ home, the insured property, is located in Dallas County at 1906
       Heather Way, Richardson, Texas 75081. See Appendix, p. 7. The policy period
       began on November 17, 2018 and ended on November 17, 2019. See Appendix, p.
       7.
               The Policy provides coverage for “sudden and accidental direct physical
       loss” to Plaintiffs’ Dwelling, Other Structures, and Personal Property. See
       Appendix, p. 30. Notably, “[w]indstorm” is specifically named as a covered peril.
       See Appendix, p. 30. Importantly, the Policy also provides Additional Living
       Expense coverage. See Appendix, p. 8[.] The limits of liability and deductibles
       applicable to the relevant coverages are as follows:




       See Appendix, p. 8. Importantly, all premiums were paid, and the Policy was in
       effect at the time of the loss made the basis of this lawsuit. See Appendix, p.1
       (showing the coverages that were on the policy at the time of loss of October 29,
       2019); see also Appendix, p. 5 (admitting that “as of the Date of Loss the Policy
       was in full force and effect” and that “as of the Date of Loss all premiums were
       fully satisfied under the Policy.”)[.]

                According to the National Centers for Environmental Investigation’s Storm
       Events Database, there were several tornadoes reported over the Dallas, Texas area
       on October 20, 2019. See Appendix, p. 76. One of those tornadoes passed over
       Plaintiffs’ residence. See Appendix, p. 76. The tornado in question was
       characterized as an EF3 tornado, with windspeeds ranging from 136 mph to 165
       mph. See Appendix, p. 76 The tornado traveled a total of 15.6 miles and was 1,300
       yards wide. See Appendix, p. 76. Notably, the historical weather data and plot maps
       show the center of the tornado passed approximately 500 feet from Plaintiffs’
       property. See Appendix, p. 76. Although Plaintiffs’ property was spared the full
       force of the EF3 winds, due to the 3,900 foot-width of the tornado, the property was
       still located within the path of the tornadic winds, resulting in substantial damage.
       See Appendix, pp. 78-81 During the tornado, Plaintiffs and their three children
       sheltered inside their home as it shook from the strength of the winds. See Appendix
       p. 127.

                Initially, Plaintiffs only noticed damage to their fence. Claudia depo p. 17.
       Unaware of the full extent of damage, and due to busy schedules, Plaintiffs did not
       initially report the claim to Defendant. See Appendix, p. 128. However, within
       approximately a month of the tornado, Plaintiffs began noticing water stains on the
Memorandum Opinion and Order– Page 3
       interior of their home, none of which had existed prior to the tornado. See
       Appendix, p. 129. Upon noticing the stains, Plaintiffs contacted a restoration
       company to inspect their home. See Appendix, pp. 129-130. The restoration
       company informed Plaintiffs that many of the wall and ceiling coverings would
       have to be removed in order to prevent mold growth and to allow for complete
       drying of the property prior to any eventual repairs. See Appendix, p. 130.

               On November 25, 2019—after noticing the extent of interior damage—
       Plaintiffs reported the damage to Defendant with the corresponding date of loss of
       October 20, 2019. See Appendix p. 142. The loss was identified as Claim Number
       0569530370 with a “Loss Description” of “Wind” and the associated “Peril” named
       as “Windstorm.” See Appendix p. 142. Prior to Defendant’s field inspection, the
       restoration company began their mitigation work on Plaintiffs’ home, including
       removal of wall and ceiling coverings. See Appendix, p. 137. Consequently,
       Plaintiffs and their three children vacated the home on November 29, 2019 and
       moved into a hotel. See Appendix, pp. 130, 133-134.

               On December 5, 2019, Defendant sent Stephen McKinney (“McKinney”)
       to perform a field inspection of Plaintiffs’ property. See Appendix, p.132. Plaintiffs
       met McKinney at their home and attended the inspection. See Appendix, p. 132.
       During the inspection, McKinney told Plaintiffs that although he didn’t have
       authority to make a coverage decision, he observed 80 to 90 percent loss in damage
       to the home and was going to escalate the claim to someone who had authority to
       make a coverage decision. See Appendix, p. 132. Thereafter, on December 10,
       2019, McKinney sent Plaintiffs a letter denying coverage for the claim. See
       Appendix, p. 145-145. Defendant and McKinney’s basis for the denial is as follows:

              We were unable to provide payment on this claim because: Your
              policy covers sudden and accidental coverage. It excludes
              maintenance and improper repairs. Your roof was improperly
              repaired in June of 2016 with the claim number 0430737221. As a
              result, water entered your dwelling and damaged the interior. The
              numerous water stains on the drywall indicate these leaks were
              reoccurring and not properly maintained and/or addressed over a
              period of time.

       See Appendix, p. 146.

               The prior claim relied upon by Defendant in denying the tornado claim was
       a covered hail claim which was paid by Defendant approximately three (3) years
       prior. See Appendix, p. 147. More specifically, following a hail loss that occurred
       on June 20, 2016, Defendant inspected Plaintiffs’ property on October 7, 2016,
       provided coverage for the loss, and paid Plaintiffs a total of $10,683.12. See
       Appendix, p. 147. Importantly, Plaintiffs used the payment to fully replace their
       roof in 2017. See Appendix, p. 125; Appendix p. 8. Between the time of the roof

Memorandum Opinion and Order– Page 4
       replacement in 2017 and the tornado on October 20, 2019, Plaintiffs did not
       experience any leaks or other issues with their new roof. See Appendix, p. 125-126;
       Appendix p. 152.

              On or about December 10, 2019, following Defendant’s denial of the
       tornado claim and refusal to pay for living expenses, Plaintiffs and their children
       were required to check out of their hotel and move into a cheaper apartment. See
       Appendix pp. 131, 135-136. To date, Plaintiffs have incurred $21,268.54 in living
       expenses since vacating their home. See Appendix, pp. 156-168. Plaintiffs reported
       personal property damage to Defendant in the amount of 2,183.93. See Appendix,
       pp. 169-175.

               After Defendant’s denial of the claim, Plaintiffs obtained their own
       assessment and evaluation of the cause and scope of the tornado loss. More
       specifically, Mr. Peter de la Mora, P.E. of PE Service, determined that the cause of
       the damage to Plaintiffs’ property was the EF3 tornado that occurred on October
       20, 2019. See Appendix, pp. 56-119. Mr. James Wesselski, a licensed public
       insurance adjuster of WesGroup Consulting, LLC, concluded that Plaintiffs’
       property sustained $130,920.17 in dwelling damage and $15,708.50 in other
       structure damage caused by wind and water intrusion related to the tornado that
       occurred on October 20, 2019. See Appendix, pp. 177-303.

Pls.’ Summ. J. Br. 3-6 (footnote omitted).

II.    Plaintiffs’ Summary Judgment Evidence

       In support of their Motion, Plaintiffs submitted and rely on the following evidence:

Exhibit A – Certified House & Home Policy No. 829967490

Exhibit B – Defendant’s Responses to Plaintiffs’ First Request for Admission

Exhibit C – PE Service Preliminary Report of Findings Tornado Damage Investigation

Exhibit D – Oral Deposition of Claudia A. Lopez Orozco

Exhibit E – Claim File Documents for Claim No. 0569530370

Exhibit F – Oral Deposition of Alejandro Martinez Perez

Exhibit G – Receipts for Additional Living Expenses

Exhibit H – Receipts for Personal Property Damage



Memorandum Opinion and Order– Page 5
Exhibit I – WesGroup Consulting Report and Xactimate Estimate

Exhibit J – OCCC Texas Credit Letter

III.   No Response Summary Judgment Standard

       Summary judgment shall be granted when the record shows that there is no genuine dispute

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986); Ragas v. Tennessee Gas

Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). A dispute regarding a material fact is “genuine”

if the evidence is such that a reasonable jury could return a verdict in favor of the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When ruling on a motion for summary

judgment, the court is required to view all facts and inferences in the light most favorable to the

nonmoving party and resolve all disputed facts in favor of the nonmoving party. Boudreaux v.

Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005). Further, a court “may not make

credibility determinations or weigh the evidence” in ruling on a motion for summary judgment.

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000); Anderson, 477 U.S. at 254-

55.

       Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine dispute of material fact. Matsushita

Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). On the other hand, “if the movant

bears the burden of proof on an issue, either because he is the plaintiff or as a defendant he is

asserting an affirmative defense, he must establish beyond peradventure all of the essential

elements of the claim or defense to warrant judgment in his favor.” Fontenot v. Upjohn Co., 780

F.2d 1190, 1194 (5th Cir. 1986) (emphasis in original). “[When] the record taken as a whole could

Memorandum Opinion and Order– Page 6
not lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine [dispute] for

trial.’” Matsushita, 475 U.S. at 587. (citation omitted). Mere conclusory allegations are not

competent summary judgment evidence, and thus are insufficient to defeat a motion for summary

judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996). Unsubstantiated assertions,

improbable inferences, and unsupported speculation are not competent summary judgment

evidence. See Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994).

       The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports his or her claim. Ragas,

136 F.3d at 458. Rule 56 does not impose a duty on the court to “sift through the record in search

of evidence” to support the nonmovant’s opposition to the motion for summary judgment. Id.; see

also Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915-16 & n.7 (5th Cir. 1992). “Only disputes

over facts that might affect the outcome of the suit under the governing laws will properly preclude

the entry of summary judgment.” Anderson, 477 U.S. at 248. Disputed fact issues that are

“irrelevant and unnecessary” will not be considered by a court in ruling on a summary judgment

motion. Id. If the nonmoving party fails to make a showing sufficient to establish the existence

of an element essential to its case and on which it will bear the burden of proof at trial, summary

judgment must be granted. Celotex, 477 U.S. at 322-23.

       As noted, Allstate filed no response in opposition to Plaintiffs’ Motion. This failure, of

course, does not permit a court to enter a “default” summary judgment. Eversley v. MBank Dallas,

843 F.2d 172, 174 (5th Cir. 1988). When no response is filed, such failure does permit the court to

accept as undisputed the evidence set forth in support of a movant’s motion for summary judgment.

Id. Accordingly, the court accepts Plaintiffs’ facts and evidence as undisputed.



Memorandum Opinion and Order– Page 7
IV.    Discussion

       A.      Breach of Contract

       “In Texas, ‘[t]he essential elements of a breach of contract claim are: (1) the existence of a

valid contract; (2) performance or tendered performance by the plaintiff; (3) breach of the contract

by the defendant; and (4) damages sustained by the plaintiff as a result of the breach.’” Mullins v.

TestAmerica, Inc., 564 F.3d 386, 418 (5th Cir. 2009) (quoting Aguiar v. Segal, 167 S.W.3d 443,

450 (Tex. App.—Houston [14th Dist.] 2005, pet. denied)).

       Plaintiffs’ evidence and the undisputed facts in their summary judgment motion that pertain

to this claim establish all of the elements of a breach of contract claim under Texas law. Plaintiffs’

evidence establishes that they had a valid contract with Allstate in the form of a home insurance

policy that was in full force and effect when their home suffered damage in October 2019; that

Plaintiffs performed as required by paying all premiums when due; that the windstorm caused

damage to their home that is covered under the policy; that Allstate failed to pay Plaintiffs claim

to recover benefits covered under the policy; and that Plaintiffs suffered covered damages totaling

$169,491.60 and were entitled to recover $166,991.60, after deduction of their policy deductible

of $2,500. Accordingly, there is no genuine dispute of material fact with respect to Plaintiffs’

breach of contract claim, and they are entitled to judgment as a matter of law on this claim and

damages totaling $166,991.60.

       B.      TPPA

       Plaintiffs’ TPPA claim is based on its allegation that Allstate failed to: (1) failed to timely

accept or deny coverage; and (2) pay Plaintiffs for their losses covered under their policy within

the time required by the Texas Insurance Code. With respect to this claim, Plaintiffs, “in addition



Memorandum Opinion and Order– Page 8
to [their] claims for damages, [contend that they] are entitled to interest and attorneys’ fees as set

forth in § 542.060 of the Texas Insurance Code.” Pls.’ Orig. Pet. ¶¶ 31-32.

       In their Motion, Plaintiffs similarly assert that they are entitled to summary judgment on

their TPPA claim because they have established that their insurance claim is a covered loss under

the policy, and Allstate failed to pay their insurance claim within the time provided by the Texas

Insurance Code. Plaintiffs contend that, because they submitted their claim on November 25,

2019, and Allstate did not request any further information to make a coverage decision, it was

required to pay their claim by December 10, 2019, in accordance with Texas Insurance Code

sections 542.056, 542.057, and 542.058. Plaintiffs, therefore, argue that they are entitled to

recover interest, pursuant to section 542.050(c), at a rate of 10 percent on the amount of their claim

($166,991.60) from December 10, 2019, to the date of judgment.

       The court agrees that Plaintiffs are entitled to recover interest under the TPPA as a result

of Allstate’s failure to pay their claim for covered losses under the policy with the time prescribed

by the Texas Insurance Code but determines that interest should be calculated from February 3,

2020, to the date a final judgment is entered in this action. Chapter 542 of the Texas Insurance

Code, commonly referred to as the Texas Prompt Payment Act or TPPA, establishes a series of

procedures for the prompt processing and payment of insurance claims. Wellisch v. United Servs.

Auto. Ass’n, 75 S.W.3d 53, 57 (Tex. App.—San Antonio 2002, pet. denied). Section 542.060 of

the Texas Insurance Code explains that interest awarded under this subsection is awarded as

damages and begins to accrue on the date the claim was required to be paid:

       [I]if an insurer that is liable for a claim under an insurance policy is not in
       compliance with this subchapter, the insurer is liable to pay the holder of the policy,
       in addition to the amount of the claim, simple interest on the amount of the claim
       as damages each year at the rate determined on the date of judgment by adding five
       percent to the interest rate determined under Section 304.003, Finance Code,

Memorandum Opinion and Order– Page 9
       together with reasonable and necessary attorney’s fees. Nothing in this subsection
       prevents the award of prejudgment interest on the amount of the claim, as provided
       by law. Interest awarded under this subsection as damages accrues beginning on
       the date the claim was required to be paid.

Tex. Ins. Code Ann. § 542.060(c).

       Sections 542.056, 542.057, and 542.058 set forth the requirements and timing for an insurer

to accept or reject a claim and pay a claim. Section 542.056 requires an insurer to notify a claimant

in writing of its acceptance or rejection of a claim “not later than the 15th business day after the

date the insurer receives all [information] required by the insurer to secure final proof of loss.” Id.

§ 542.056(a). Section 542.057 further provides: “[I]f an insurer notifies a claimant under Section

542.056 that the insurer will pay a claim or part of a claim, the insurer shall pay the claim not later

than the fifth business day after the date notice is made.” Id. § 542.057(a) (emphasis added).

       Sections 542.056 and 542.057 and the deadlines included in these sections do not apply to

Plaintiffs’ TPPA claim because it is undisputed that Allstate denied Plaintiffs’ claim. Moreover,

Allstate did so by December 10, 2019, not later than 15 business days after Plaintiffs submitted

their claim on November 25, 2019, and Allstate obtained all information needed after inspecting

Plaintiffs’ property on December 4, 2019. Accordingly, section 542.058’s sixty-day deadline for

paying a claim applies, not section 542.057’s five business day deadline.

       To ensure timely processing and payment of claims, section 542.058(a) requires the insurer

to pay a claim within sixty days of receiving “all of the items, statements, and forms reasonably

requested and required” of the claimant and states that the insurer shall pay damages as provided

by section 542.060 if it fails to do so. Id. § 542.058(a). Thus, interest awarded on Plaintiffs’ claim

as damages in this case begins to accrue on the date their claim was required to be paid under

section 542.058—not later than 60 days after Allstate inspected Plaintiff’s property on December


Memorandum Opinion and Order– Page 10
4, 2019. Because Allstate did not request any additional information after inspecting Plaintiff’s

property and before denying Plaintiffs’ claim on December 10, 2019, Plaintiffs’ evidence

establishes that Allstate had all information needed to process their claim on December 4, 2019.

Plaintiffs are, therefore, entitled to recover interest at the rate set forth in section 542.060(c)—10

percent of their claim—from February 3, 2020, to the date judgment is entered in this case.

       Accordingly, there is no genuine dispute of material fact with respect to Plaintiffs’ TPPA

claim, and they are entitled to judgment as a matter of law on this claim. Because Plaintiffs’

Motion does not resolve all the claims they have asserted in this action against Defendants, entry

of judgment at this time is premature. The court will, therefore, delay calculating the amount of

interest awarded under section 542.060(c) until a final judgment is entered in this case. Further,

because Plaintiffs’ Motion does not address their entitlement to attorney’s fees under the TPPA

and no evidence was submitted regarding the amount of attorney’s fees, if any, that Plaintiffs are

entitled to recover in this action, the court will address this issue postjudgment pursuant to Federal

Rule of Civil Procedure 54(d).

V.     Conclusion

       For the reasons discussed, the court concludes that no genuine dispute of material fact

exists regarding Plaintiffs’ claims against Allstate for breach of contract claim and violations of

the TPPA such that Plaintiffs are entitled to judgment as a matter of law as to these claims.

Accordingly, Plaintiffs’ Motion with respect to these claims is granted to the extent set forth in

this memorandum opinion and order.

       As a result, only Plaintiffs’ claim for alleged DTPA violations based on bad faith and

violations of Chapter 541 of the Texas Insurance Code against Defendants remain. Plaintiff shall

notify the court in writing by May 5, 2021, whether they intend to proceed with this claim against

Memorandum Opinion and Order– Page 11
Allstate, Mr. McKinney, or both. If Plaintiffs intend to proceed with this claim against Mr.

McKinney, they must show good cause in writing by May 5, 2021, for their failure to effect service

on him within the time (90 days) required by Federal Rule of Civil Procedure 4(m). They must

also establish good cause to modify the Scheduling Order. If Plaintiffs fail comply with the court’s

instructions by this date, the court will dismiss the remaining claim for failure to prosecute or

comply with a court order pursuant to Federal Rule of Civil Procedure 41(b), and also dismiss

without prejudice the action against Mr. McKinney pursuant to Federal Rule of Civil Procedure

4(m).

        It is so ordered this 28th day of April, 2021.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Memorandum Opinion and Order– Page 12
